Case 2:20-cv-08771-SVW-MAA Document 4 Filed 12/07/20 Page 1 of 2 Page ID #:37

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-08771-SVW-MAA                                              Date: December 7, 2020
Title:      Sean Jones v. T. Jury et al.


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Alma Felix                                                N/A
                   Deputy Clerk                                      Court Reporter / Recorder

           Attorneys Present for Plaintiff:                     Attorneys Present for Defendants:
                        N/A                                                   N/A

Proceedings (In Chambers):              Order to Show Cause Why the Petition Should Not Be
                                        Dismissed for Failure to Prosecute

       On September 23, 2020, Petitioner Sean Jones (“Petitioner”), a federal inmate currently
incarcerated at United States Penitentiary-Victorville, constructively filed a pro se petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2241 (“Section 2241”) (“Petition”). (Pet., ECF No. 1.)
Alleging that prison guards falsified disciplinary charges, Petitioner challenges his conditions of
confinement and denial of medical treatment, and seeks $500,000 in damages. (Id. at 3–6.)

        On September 30, 2020, the Court issued an order identifying several defects with the
Petition: (1) Petitioner appeared to challenge only his conditions of confinement rather than raising
claims for federal habeas relief; (2) Petitioner failed to name the warden of his facility as
Respondent, as required for personal jurisdiction over a Section 2241 petition; (3) Petitioner did not
pay the $5 filing fee or submit an application to proceed in forma pauperis; and (4) Petitioner did not
use Form CV-27, the required form for Section 2241 petitions filed in this District (“September 30
Order”). (Sept. 30, 2020 Or., ECF No. 3.) The Court ordered Petitioner to file a response by
October 30, 2020 and warned that failure to do so would result in a recommendation that the Petition
be dismissed. (Id. at 1, 3, 4, 5.)

        To date, Petitioner has not responded to the September 30 Order as required. Thus,
Petitioner is ORDERED TO SHOW CAUSE by no later than January 6, 2021 why the Court
should not recommend that the case be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b);
C.D. Cal. L.R. 41-1, 41-6.

      Petitioner expressly is cautioned that failure to respond to this Order by January 6,
2021 will result in a recommendation that the Petition be dismissed without prejudice for


CV-90 (03/15)                              Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-08771-SVW-MAA Document 4 Filed 12/07/20 Page 2 of 2 Page ID #:38

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-08771-SVW-MAA                                       Date: December 7, 2020
Title:       Sean Jones v. T. Jury et al.

failure to prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b).

         It is so ordered.




CV-90 (03/15)                               Civil Minutes – General                 Page 2 of 2
